Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-17 are pending. An election of claims 1-9 and 15 (Group I) and a species election of example 3b was made with traverse in the reply filed on 10/01/2020. The specie election, within the restriction Requirement mailed 08/04/2020, is withdrawn.
The restriction requirement mailed 08/04/2020 is maintained. Accordingly, claims 1-9 and 13-17 are under examination in their entirety.
Improper Amendments
	Claim 1 was amended by deleting the esteramine of Formula (I) and adding a new more legible esteramine of Formula (I). However, the original esteramine of Formula (I) was not deleted with a strike through or brackets as required by the MPEP 714 (c) (2). 
MPEP 714 (c) (2) recites “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”.


Withdrawn rejections
Applicant's amendments and arguments filed 11/09/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The objection to the specification, in the non-final mailed 06/09/2021 is withdrawn. The deletion of proviso iii) in claim 1 has overcome the objection to the specification. 
The amendments to the claims have overcome the 112(b) rejection of claims 1-9 and 13-15 in the non-final mailed 06/09/2021.
Applicant’s arguments were persuasive and have overcome the 102 rejection of claims 1-4, 7-8 and 16 as anticipated by ‘890 (JP2005263890, Published 09-2005). See written pages 24-26 of Applicant’s remarks filed 11/09/2021.
The terminal disclaimer filed 11/09/2021 has overcome the ODP rejection of claims 1-9 and 13-15 over claims 1-20 of US Patent 10,640,736. This rejection is withdraw.
The improper Markush rejection in in the non-final mailed 06/09/2021, has been withdrawn and rewritten to encompass new claims 16 and 17.


Maintained Objection
Claim Objections
Claims 1-9 and 13-15 are objected to because of the following informalities:  (Formula I) is not clearly labeled. For example, R3 is not legible. Appropriate correction is required.

Newly applied and Rejections
Improper Markush Rejection
Claims 1-9 and 13-17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical 
The Markush grouping of Formula I is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The formula requires a center carbon and a second carbon in the n repeating unit. The two carbons are not attached by any required atom or groups of atoms and/or bonds only variables that have multiple unrelated meanings. The rest of the formula contains variables. Therefore, a single structural similarity does not exist. 
Due to Formula I not consisting of a single structural similarity but rather two carbons, which are not a substantial structural feature that would allow for a common use, the Markush grouping is deemed improper.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicants argues the following.

    PNG
    media_image1.png
    202
    940
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    594
    media_image2.png
    Greyscale

	The above four compounds share a single structural similarity, two carbons. However, a common use does not flow from the single structural similarity. The above .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628